DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the fixed-bed flow tubular reactor system” (at line 5), which refers to one system, renders the claim indefinite because the claim previously recited, “one or more fixed-bed flow tubular reactor system” (at line 3), which refers to one system or a plurality of systems.
Regarding claim 3, the recitation of “the fixed-bed flow tubular reactor system” (at lines 1-2), which refers to one system, is unclear because claim 1 sets forth, “one or more fixed-bed flow tubular reactor system” (at line 3), which refers to one system or a plurality of systems.
Regarding claim 6, the recitation of “the fixed-bed flow tubular reactor system” (at line or a plurality of systems.
Regarding claim 7, the recitation of “the fixed-bed flow tubular reactor system” (at line 2), which refers to one system, is unclear because claim 1 sets forth, “one or more fixed-bed flow tubular reactor system” (at line 3), which refers to one system or a plurality of systems.
Regarding claim 14, the limitation, “the method is carried out in more than one reactor system and the systems are arranged both in parallel or in series” is unclear because the scope of the phrase “more than one” can include more than two reactor systems, but the word “both” implies only two reactor systems.
Regarding claim 15, the recitation of “each reactor” (at line 3) lacks proper positive antecedent basis because the claim sets forth “more than one reactor system” (at line 2).
The remaining claims are also rejected because they depend from a rejected base claim.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Ochoa Gomez et al. (WO 2016/012634, with US 9,975,827 cited for English translation purposes) discloses a method for the production of 2,3-butanediol by hydrogenation of 3-hydroxybutanone (acetoin) with hydrogen in the presence of a heterogeneous hydrogenation catalyst (see US ref. at column 2, lines 39-45; column 4, lines 16-28), wherein the method can be carried out batch-wise, semi-continuously, or continuously, with semi-continuously or continuously being preferred (see US ref. at column 2, lines 46-50).   As described in the 
Ochoa Gomez et al., however, fails to disclose or adequately suggest that the method is carried out in one or more fixed-bed flow tubular reactor systems comprising one or more tubes, wherein the inner diameter of each tube is specifically from 1 mm to 6 mm.
Kizaki et al. (US 8,921,616) discloses a method for producing a glycol from a polyhydric 
Becker et al. (US 6,262,317) discloses a method for the continuous production of 1,4-butanediol by hydrogenation of 1,4-butynediol with hydrogen in the presence of a heterogeneous hydrogenation catalyst (see column 2, lines 29-54); wherein the method is carried out in a fixed-bed flow tubular reaction system comprising a plurality of parallel tubes filled with the catalyst (i.e., a tube-bundle reactor 1 comprising tubes 15 filled with beds of catalyst 2; see FIG. 2; column 5, line 38, to column 6, line 12), and wherein the method comprises feeding 1,4-butynediol and hydrogen into the reactor system (i.e., a liquid feed 4 comprising 1,4-butynediol and water is mixed with fresh hydrogen via line 7 at a mixing nozzle 6 1).  In Example 5, Becker et al. employs a tube having a diameter of 2.7 cm (equivalent to 27 mm), which is significantly larger than an inner diameter of from 1 mm to 6 mm being claimed by Applicant.  Also, the reaction in the method of Becker et al. is the catalyzed hydrogenation of 1,4-butynediol to 1,4-butanediol, which will exhibit different reaction kinetics than the catalyzed hydrogenation of 3-hydroxybutanone to 2,3-butanediol.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774